Title: III. Depositions Taken in 1796 respecting Jefferson’s Conduct during Arnold’s Invasion, 12 October 1796
From: Blair, Archibald,Hylton, Daniel L.,Currie, James
To: 


Archibald Blair’s Deposition
Being requested to state what I recollect of the circumstances which occasioned the loss of the public records in the year 1781, and the time Mr. Jefferson, the then Governor of Virginia, quitted Richmond upon the approach of the enemy,—I do well remember that Mr. Jefferson was extremely active in removing all public records from Richmond, and I have reason to believe that the Chief of their loss was owing to a mistake of the Waggoners conveying them to the foundery, instead of Westham where they were to have been thrown over the river, if pursued by the enemy. Mr. Jefferson desired me, as Clerk to the Council, to continue with him, and to take with me the public Seal and such papers as might be immediately wanted. I accordingly procured a Servant and horse to carry a small Trunk containing the papers, and, on the afternoon preceding Arnolds taking possession of Richmond, Mr. Jefferson desired me to proceed to Tuckahoe where he wou’d come to me. I sat out about sun-set, and left Mr. Jefferson busy in getting off the records.
A Blair
Oct. 12. 1796
Daniel Hylton’s Deposition
I the subscriber an Inhabitant of the County of Henrico do hereby certifie that in January 1781 when Arnold invaded this Place, I was living very near the Foundery at West-Ham; That I was going out to Join the Militia to oppose the said Arnold, when I was stopt by Mr. Jefferson, then Governor of the state, and requested by him to attend to the removal of the Powder, ammunition, arms, and other Property belonging to the Public then in the magazine near West-Ham; That his orders were, to have every thing removed with all possible expedition across the River; That on the night preceeding the day of Arnolds arrival at the Foundery, Mr. Jefferson was at the subscribers House, as late as Eleven or twelve OClock at night, attending and giving directions about the Public Property; That he then said he should go up the River about 8 or 10 miles, cross the next morning and come down to Brittains Opposite west-Ham and that Carriages &ca, should be provided to take off the said Property; that this was done; that a very considerable quantity (I suppose about fifteen Tons) of Gun-Powder, and amunition with a number of arms, stores, &ca were transported as directed and thereby saved to the public; that the Enemy were so  Close upon us that I was obliged to have about three Hundred stand of arms thrown into the River, the greater part of which were afterwards recovered; that in the night preceeding the day of Invasion, the waggons (driven by white men) employed to bring the Records, &ca, from Richmond, by mistake attempted to get to the magazine, instead of the Landing on the River, and near the magazine overset and broke some arms &ca, that in Consequence of this accident, the Packages, which I found afterwards contained Records, were Lodged at the magazine and carriages could not be procured in time for the Removal, as the alarm was so great and sudden, that almost every person in the neighbourhood was endeavouring to put some of his Property in a state of safety by removing it; That it then and ever since, has appeared to the subscriber, that the said Mr. Jefferson did every thing which the nature of the case and his situation would admit, for the Public Interest.
Henrico County
12th. October 1796.
Danl L. Hylton
Henrico Sc.
The foregoing certificate was subscribed and sworn to, in due form, before me, a magistrate for the County aforesaid.
Given under my Hand this 12th. day of October 17[96].
W: Foushee
 James Currie’s Deposition
On application made to me, if I recollect any thing, in regard to the circumstances which led to the loss of the Publick records and other valuable papers in the year 1781 during the invasion of the British Army, when Mr. Jefferson was Governor, do well remember, that he appeard extremely anxious and very active, in having them removd from Richmond and deposited in a place of safety: and if possible entirely out of the reach of the enemy and for that and other duties of his office as chief magistrate did remain in Town fully as long as was either proper or prudent for him so to do; without manifest danger of becoming the prisoner of the invading Army, who were fast approaching the Seat of Government, without any efficient force that could at that time be brought against them, to stop their March, and that his conduct was then perfectly proper and that of a real patriot and friend of his country will be very fully evincd, by the concurrent voice of the Gentlemen who then acted with him in Council as well as the unanimous approving voice of the Virginia Legislature at the Subsequent meeting of the assembly of the State.

James Currie

 